Case 1:20-cv-01524-LMB-JFA Document 19 Filed 06/17/21 Page 1 of 1 PageID# 96




                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                   ALEXANDRIA DIVISION


 VERONICA BRAYMAN,

                      Plaintiff,

 V.                                          Civil Action No. 1:20-cv-01524


 CAPITAL ONE BANK(USA), N.A.,

                      Defendants.



                                   STIPULATION OF DISMISSAL


        COMES NOW,the Plaintiff, Veronica Brayman, by counsel, together with Capital One

 Bank (USA), N.A., by counsel and pursuant to Fed. R. Civ. P. 41(a)(l)(A)(ii) hereby

 STIPULATE to dismissal of the action with prejudice. The court shall retain jurisdiction for

 purposes of enforcement of the settlement pursuant to Kokkonen v. Guardian Life Ins., 511 U.S.

 375(1994).

        It is so STIPULATED.


                                            Respectfully submitted.


                                            By:_ /s/ Hvatt Browning Shirkev
                                            Hyatt Browning Shirkey
                                            Virginia Bar No. 80926
                                            HYATT BROWNING SHIRKEY LAW FIRM
                                            3048 Brambleton Ave S.W.
                                            Roanoke, VA 24015
                                            T: 540-324-9288
                                            F: 540-986-2199
                                            E-mail: hyatt@hbseqfirm.com
                                            Counselfor Plaintiff




                                                                        /s/ ^
                                                         Leonie M. Brinkema           //     l^f
                                               ^         United States District Judge '
